Name: 2013/522/EU: Council Decision of 7Ã October 2013 on the conclusion of the Agreement between the European Union and the Republic of Cape Verde on the readmission of persons residing without authorisation
 Type: Decision
 Subject Matter: international law;  international affairs;  migration;  European construction;  Africa
 Date Published: 2013-10-24

 24.10.2013 EN Official Journal of the European Union L 282/13 COUNCIL DECISION of 7 October 2013 on the conclusion of the Agreement between the European Union and the Republic of Cape Verde on the readmission of persons residing without authorisation (2013/522/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 79(3), in conjunction with point (a)(v) of Article 218(6), thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In accordance with Council Decision 2013/77/EU (1), the Agreement between the European Union and the Republic of Cape Verde on the readmission of persons residing without authorisation (the Agreement) was signed, on behalf of the Union, subject to its conclusion. (2) The Agreement should be approved. (3) Article 18 of the Agreement establishes a Joint Readmission Committee which, pursuant to Article 18(5) thereof, is to lay down its own rules of procedure. It is appropriate to provide for a simplified procedure for establishing the position of the Union within the Joint Readmission Committee with regard to the adoption of those rules of procedure. (4) In accordance with Articles 1 and 2 of the Protocol (No 21) on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and without prejudice to Article 4 of that Protocol, the United Kingdom is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (5) In accordance with Articles 1 and 2 of the Protocol (No 21) on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and without prejudice to Article 4 of that Protocol, Ireland is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (6) In accordance with Articles 1 and 2 of the Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Republic of Cape Verde on the readmission of persons residing without authorisation (the Agreement) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to proceed, on behalf of the Union, to the notification provided for in Article 22(2) of the Agreement, in order to express the consent of the Union to be bound by the Agreement (2). Article 3 The Commission, assisted by experts from the Member States, shall represent the Union in the Joint Readmission Committee established by Article 18 of the Agreement. Article 4 The position of the Union within the Joint Readmission Committee with regard to the adoption of its rules of procedure, pursuant to Article 18(5) of the Agreement, shall be taken by the Commission after consultation with a special committee designated by the Council. Article 5 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 7 October 2013. For the Council The President J. BERNATONIS (1) OJ L 37, 8.2.2013, p. 1. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.